DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment to the claims filed November 22, 2021 is acknowledged.  Claims 52, 66, 67, 69, 80 and 81 (currently amended) and 70-72 and 75-79 (previously presented) will be examined on the merits.  Claims 53-65 and 68 are newly canceled and claims 1-51 were previously canceled.  Claims 73 and 74 were previously withdrawn from consideration. 

THE FOLLOWING INCLUDE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENT

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Claims 52, 66, 67, 69-72 and 75-81 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-71 of U.S. Patent No. 10,294,510 (cited on the IDS of 6/11/2019) in view of Gunderson et al. (U.S. Patent Pub. No. 2008/0242560).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims teach a composition for testing a sample for the presence of at least two targets comprising at least two target-specific binding partners, wherein each target-specific binding partner is linked to a docking strand, and wherein target-specific binding partners of different specificity are linked to different docking strands, and at least two labeled imager strands comprising a signal emitting moiety, wherein each labeled imager strand is capable of binding to a respective docking strand linked to a different target-specific binding partner (see claims 1, 38, 52 and 70, steps 1, 3 and 7, of the ‘510 patent; also see claims 6, 44 and 58 that teach fluorescently labeled imager strands).  The claims of U.S. Patent No. 10,294,510 also teach methods for testing a sample for the presence of one or more targets using the target-specific binding partners linked to a docking strand, and labeled imager strands that bind to the docking strands.  The 

4.	Claims 52, 66, 67, 69-72 and 75-81 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,190,151 (cited on the IDS of 6/11/2019).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,190,151 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a composition for testing a sample for the presence of at least two targets comprising at least two target-specific binding partners, wherein each target-specific binding partner is linked to a docking strand, and wherein target-specific binding partners of different specificity are linked to different docking strands, and at least two labeled imager strands comprising an imager strand, a signal emitting moiety and a cleavable linker such as a chemically cleavable linker, a photocleavable linker or an amino acid-based linker (see claims 19 and 20 of the ‘151 patent), wherein each labeled imager strand is capable of binding to a respective docking strand linked to a different target-specific binding partner (see claims 1, steps 1, 3 and 7, of the ‘151 patent; also see claim 7 that teaches fluorescently labeled imager strands).  The claims of U.S. Patent No. 10,190,151 also teach methods for testing a sample for the presence of one or more targets using the target-specific binding partners linked to a docking strand, and labeled 

5.	Claims 52, 66, 67, 69-72 and 75-81 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,944,972 (cited on the IDS of 6/11/2019).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,944,972 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a composition for testing a sample for the presence of at least two targets comprising at least two target-specific binding partners, wherein each target-specific binding partner is linked to a docking strand, and wherein target-specific binding partners of different specificity are linked to different docking strands, and at least two labeled imager strands comprising an imager strand, a signal emitting moiety and a cleavable linker such as a chemically cleavable linker, a photocleavable linker or an amino acid-based linker (see claim 17 of the ‘972 patent), wherein each labeled imager strand is capable of binding to a respective docking strand linked to a different target-specific binding partner (see claims 1, steps 1, 3 and 7, of the ‘972 patent; also see claim 14 that teaches fluorescently labeled imager strands).  The claims of U.S. Patent No. 9,944,972 also teach methods for testing a sample for the presence of one or more targets using the target-specific binding partners linked to a docking strand, and labeled imager 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
9.	Claims 52, 66, 67, 69-72 and 75-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (U.S. Patent Pub. No. 2010/0151472, cited on the IDS of 3/24/2020) in view of Gunderson et al. (U.S. Patent Pub. No. 2016/0369321). 
With regard to claims 52, 66, 67 and 69, Nolan teaches a composition for testing a sample for the presence of at least two targets (compositions, kits and methods are provided for detecting one or more target analytes, see Abstract and paragraph 6), comprising:
at least two target-specific binding partners, wherein each target-specific binding partner is linked to a docking strand, and wherein target-specific binding partners of different specificity are linked to different docking strands (a composition for multiplex detection of analytes or activatable elements within a sample is provided, wherein the composition comprises a plurality of binding elements, each binding element directed against a specific target or activatable element, wherein each binding element comprises a joining element comprising a first oligonucleotide attached to the binding element, paragraphs 7, 20 and 36 and Figure 1, showing an assembled detection complex); and
at least two labeled imager strands comprising a signal emitting moiety, wherein each labeled imager strand is capable of binding to a respective docking strand linked to a different target-specific binding partner (the oligonucleotide comprises a region that is complementary to a labeling element comprising a second oligonucleotide and a detectable moiety such as a fluorophore or other label, wherein each binding element 
With regard to claims 70 and 71, Nolan teaches a composition wherein the labeled imager and the respective docking strand can be stably bound to each other for at least 30, 35, 40, 45, 50, 55, or 60 minutes or at least 2 hours, or wherein the labeled imager and the respective docking strand can be stably bound to each other for at least 30 to 60 minutes, 30 to 120 minutes, 40 to 60 minutes, 40 to 120 minutes, or 60 to 120 minutes (following binding of a cocktail of binding elements for a 30-minute incubation and three 5-minute washes, see paragraphs 279-283; detection components including dye/oligo conjugates are added to the sample and incubated for 15 minutes, followed by three 5-minute washes to remove unbound detection complexes, and thus the final complex of the binding element and labeling element is stable for at least 30 minutes, paragraphs 284-288).
With regard to claim 72, Nolan teaches a composition wherein the target-specific binding partner is an antibody or an antibody fragment (the binding element may be a polypeptide such as an antibody, paragraph 9). 
With regard to claim 75, Nolan teaches a composition wherein the at least two labeled imager strands comprise a distinct label (the labels on each labeling element are different for each binding element, paragraph 20). 
With regard to claim 76, Nolan teaches a composition wherein the at least two targets are proteins (the plurality of analytes or activatable elements may be phosphoproteins, paragraphs 19 and 20).

With regard to claims 78 and 79, Nolan teaches a composition wherein the labeled imager strands are branched imager strands, wherein the labeled imager strands and/or the docking strands have a toehold sequence, a molecular beacon, a hemiduplex, a hairpin loop, a dendrimeric structure or a polymeric structure, 2D nanostructure, or 3D nanostructure, and optionally wherein the docking strand is part of a multi-strand complex (the number of labels bound to a given analyte may be increased using multiple joining elements in a multi-strand complex, paragraphs 38 and 106 and Figure 3).
With regard to claims 80 and 81, Nolan teaches a kit for testing a sample for the presence of at least two targets (compositions, kits and methods are provided for detecting one or more target analytes, see Abstract and paragraph 6), comprising:
at least two target-specific binding partners, wherein each target-specific binding partner is linked to a docking strand, and wherein target-specific binding partners of different specificity are linked to different docking strands (components for a kit for multiplex detection of analytes or activatable elements within a sample are provided, wherein the composition comprises a plurality of binding elements, each binding element directed against a specific target or activatable element, wherein each binding element comprises a joining element comprising a first oligonucleotide attached to the binding element, paragraphs 21 and 36 and Figure 1, showing an assembled detection complex); and

a reagent for cleaving the cleavable moiety or modifying or removing the signal emitting moiety (the kit may also comprise reagents for use wherein the assembled detection complex may be disassembled following detection without destroying the sample, such as by enzymatic or catalytic digestion of the oligonucleotide joining elements, such as by using a sequence-specific or non-specific endonuclease, paragraph 213). 
However, Nolan does not teach compositions or kits comprising labeled imager strands comprising an imager strand, a signal emitting moiety and a cleavable linker such as a chemically cleavable linker, a photocleavable linker or an amino acid-based linker, wherein the signal-emitting moiety can be chemically or photochemically modified without removing the imager strand and wherein the chemically cleavable linker is selected from allyl groups, azido groups, bridging phosphorothiolates, disulfide bonds, and ribose, and also does not teach a kit comprising a reagent for cleaving the cleavable linker selected from TCEP, hydroxide, imidazole, Pd-based reagents, phosphorous-based reagents, silver-based reagents, reducing agents, and nucleophiles. 

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the compositions and kits of Nolan and Gunderson since both references teach compositions and methods for detecting analytes using probe compositions.  Nolan teaches probes comprising target-binding domains comprising a target-specific antibody linked to an oligonucleotide, wherein the oligonucleotide provides a binding site for additional probe components useful in detection steps (see Figure 2 of Nolan) while Gunderson teaches a variety of array-based extension assays for genetic analysis, including allele-specific primer extension assay and single base extension assays (see paragraph 89 of Gunderson).  While Nolan teaches the use of enzymatic or catalytic means for cleaving a detection complex, such as by using a sequence-specific or non-specific endonuclease (Nolan, paragraph 213), Gunderson further teaches that probes used in such assays may comprise cleavable . 

Response to Arguments
10.	 Applicant's arguments with respect to the previous art rejections of record have been noted, but are moot in view of the current rejections based on new grounds necessitated by the amendments. 

Summary
11.	Claims 52, 66, 67, 69-72 and 75-81 are rejected on the grounds of nonstatutory obviousness-type double patenting.  In addition, claims 52, 66, 67, 69-72 and 75-81 are rejected over the prior art, as discussed above.  No claims are currently free of the prior art. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637